SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 23, 2012 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-12919 PIZZA INN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 45-3189287 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas 75056 (Address of principal executive offices) (469) 384-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of November 2, 2012, 8,020,919 shares of the issuer’s common stock were outstanding. PIZZA INN HOLDINGS, INC. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Statements of Operations for the three months ended September 23, 2012 and September 25, 2011 (unaudited) 3 Condensed Consolidated Balance Sheets at September 23, 2012 (unaudited) and June 24, 2012 4 Condensed Consolidated Statements of Cash Flows for the three months ended September 23, 2012 and September 25, 2011 (unaudited) 5 Supplemental Disclosure of Cash Flow Information for the three months ended September 23, 2012 and September 25, 2011 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 23, September 25, REVENUES: $ $ COSTS AND EXPENSES: Cost of sales General and administrative expenses Franchise expenses Pre-opening expenses 79 12 Bad debt 45 15 Interest expense 16 (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE TAXES ) Income taxes ) (LOSS) INCOME FROM CONTINUING OPERATIONS ) Loss from discontinued operations, net of taxes ) ) NET (LOSS) INCOME $ ) $ EARNINGS PER SHARE OF COMMON STOCK - BASIC: (Loss) Income from continuing operations $ ) $ Loss from discontinued operations - - Net (loss) income $ ) $ EARNINGS PER SHARE OF COMMON STOCK - DILUTED: (Loss) Income from continuing operations $ ) $ Loss from discontinued operations - - Net (loss) income $ ) $ Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 23, June 24, ASSETS 2012 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts of $297 and $253, respectively Inventories Income tax receivable Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Long-term notes receivable 53 27 Deposits and other $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Accrued expenses Deferred revenues Bank debt Total current liabilities LONG-TERM LIABILITIES Bank debt, net of current portion Deferred tax liability Deferred revenues, net of current portion Deferred gain on sale of property 78 84 Other long-term liabilities 28 22 Total liabilities COMMITMENTS AND CONTINGENCIES(See Note 3) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,140,319 and 15,140,319 shares, respectively; outstanding 8,020,919 and 8,020,919 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 ) ) Total shareholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended September 23, September 25, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to cash provided by operating activities: Depreciation and amortization Stock compensation expense 45 42 Deferred tax ) 18 Provision for bad debts 44 15 Changes in operating assets and liabilities: Notes and accounts receivable ) Inventories 72 ) Accounts payable - trade ) ) Accrued expenses 77 ) Deferred revenue ) - Prepaid expenses and other ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings of bank debt - Repayments of bank debt ) ) Cash provided (used) by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAYMENTS FOR: Interest $
